DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Terai et al. (USPN 2016/0027354 A1) in view of Kinoshita et al. (USPN 2006/0214940 A1).

Terai teaches a method for removing backlight mura, comprising

S2: dividing backlight from the backlight module into a plurality of partitions, and dividing each partition into a plurality of units, where each partition corresponds to a plurality of pixels, and each unit corresponds to a subset of the plurality of pixels (see at least, abstract,  figs. 7, 8 and 10: blocks (partitions) and cells (units) and [0069]-[0071]);
S3: obtaining brightness values for all partitions by photographing the LCD device's screen (see at least figs. 7, 8, 10, 14 and [0047]-[0048]: CCD camera and block luminances);
S4: calculating compensation values for all partitions based on their brightness values (see at least figs. 7, 8, 10, 14).
Terai does not directly teach
S5: selecting one of the partitions as a reference partition, selecting the compensation values of the reference partition from all partitions' compensation values, and calculating difference values for all other partitions other than the reference partition relative to the brightness values of the reference partition; and
S6: based on the compensation values corresponding to the reference partition, and the difference value of each partition other than the reference partition calculated relative to the reference partition, conducting brightness compensation to each partition.
Kinoshita teaches a method for removing backlight mura, comprising
S5: selecting one of the partitions as a reference partition, selecting the compensation values of the reference partition from all partitions' compensation values, and calculating difference values for all other partitions other than the reference partition relative to the 
S6: based on the compensation values corresponding to the reference partition, and the difference value of each partition other than the reference partition calculated relative to the reference partition, conducting brightness compensation to each partition (see at least Abstract: “determining a value as a correction parameter in each unit area, the value corresponding to a difference between a light-emission start gradation level of the unit area and the light-emission start gradation level of the reference area; and a second step of correcting an input video signal based on the correction parameter determined in each unit area”, also see figs.12, 17, 20).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the details of unevenness correction as taught by Kinoshita with Terai because they both correspond to the same industrial application of correcting luminance unevenness of display panels.  Support for modifying Terai is found in at least paragraph [0142]-[0143].



As to claim 4, the combination of Terai and Kinoshita teach the method according to claim 1 (see above rejection), wherein each partition corresponds to a same number of pixels (see Terai at least [0069] “All the blocks may have a uniform size.”).

As to claim 5, the combination of Terai and Kinoshita teach the method according to claim 1 (see above rejection), where some partitions correspond to more pixels than some other partitions do (see Terai at least [0069] “The present embodiment will be described with reference to a case where the first blocks at the perimeter of the LCD panel 42 have small sizes.” and [0070] “Moreover, if the LCD display 40 employs edge-lit backlights rather than direct-lit backlights, luminance in the center portion of the LCD display 40 may be dark. Thus, any other segmentation method may be employed, such as reducing sizes of the first blocks that are at the perimeter and in the center portion of the LCD display 40. Any segmentation method may be employed according to configuration of the backlights of the LCD display 40.”). 

As to claim 6, the combination of Terai and Kinoshita teach the method according to claim 1 (see above rejection), wherein, within a partition, each unit corresponds to a same number of pixels (see Terai at least [0069] “The present embodiment will be described with reference to a case where the first blocks at the perimeter of the LCD panel 42 have small sizes. However the present disclosure is not limited thereto” and [0070] “Any segmentation method may be employed”).

As to claim 7, the combination of Terai and Kinoshita teach the method according to claim 1 (see above rejection), wherein, within a partition, some units correspond to more pixels than some other units do (see Terai at least [0069] “The present embodiment will be described with reference to a case where the first blocks at the perimeter of the LCD panel 42 have small sizes. However the present disclosure is not limited thereto” and [0070] “Any segmentation method may be employed”).

As to claim 9, the combination of Terai and Kinoshita teach the method according to claim 1 (see above rejection), wherein brightness compensation conducted in step S6 uses compensation values obtained using linear interpolation (see Terai at least fig. 5: interpolation unit 33 and [0104] “The correction gain calculation unit 34 calculates a luminance value of each interpolated pixel through linear interpolation” and Kinoshita at least figs. 8 and 21: linear interpolation circuit 9).

Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach the additional limitations of claim 2 and 8 
“wherein step S5 achieves the following amount of data
A x B x i x 7bit + (N-1) x ∆b;
N is the total number of partitions and is a positive integer greater than one;
A x B is the number of units of a standard partition, and both A and B are positive integers greater than one;
i is the number of gray levels whose compensation values are used to determine the other gray levels' compensation values, and is a positive integer greater than one and less than 256; and
∆b is the number of bits for representing the difference values between the brightness of reference partition and the other partitions,
wherein difference value ∆ for all partitions other than the reference partition relative to the brightness values of the reference partition is in the range 0 ≤ ∆ ≤ 15; and ∆b is 4bit.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	3/11/21

		/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623